1                                 UNITED STATES DISTRICT COURT

2                                        DISTRICT OF NEVADA

3                                                    ***

4     BANK OF AMERICA, N.A.,                           Case No. 3:16-cv-00475-MMD-WGC

5                                       Plaintiff,                      ORDER
                v.
6
      YORKSHIRE MANOR I HOMEOWNERS
7     ASSOCIATION, et al.,

8                                  Defendants.

9
10             This dispute arises from the foreclosure sale of property to satisfy a homeowners’

11   association lien. The Court granted summary judgment in favor of Plaintiff Bank of

12   America, N.A. (“BANA”) on its quiet title and declaratory relief claims and on Defendant

13   Strada Properties, LLC’s (“Strada”) counterclaim to quiet title. (ECF No. 74 at 11.) The

14   Court directed BANA to file a status report to indicate whether it intends to pursue its

15   remaining wrongful foreclosure claim. (Id.) In the status report, BANA requests that the

16   Court either (1) certify the judgment as final under Fed. R. Civ. P. 54(b) and stay the

17   remaining wrongful foreclosure claim pending any appeal or, alternatively, (2) deem

18   BANA’s wrongful foreclosure claim moot to allow the claim to be revived if judgment is

19   reversed on appeal. (ECF No. 78 at 1.) The Court will grant BANA’s alternative requested

20   relief.

21             It is therefore ordered that BANA’s wrongful foreclosure claim is dismissed as moot.

22             It is further ordered that the Clerk of the Court enter judgment in favor of BANA

23   declaring that the foreclosure sale at issue in this case did not extinguish BANA’s first

24   deed of trust. The Clerk of the Court also is directed to close this case.

25             DATED THIS 11th day of February 2019.

26

27
                                                           MIRANDA M. DU
28                                                         UNITED STATES DISTRICT JUDGE
